On Motion for Rehearing
In her motion for rehearing, plaintiff stoutly contends that she did properly raise the constitutional question involved here, by attacking the statute in the lower court. But she also shows that defendant filed a written motion to dismiss her complaint, premised on Code §23-1502 (sovereign immunity) and that she "filed her brief in opposition to defendant’s motion, attacking the constitutionality of sovereign immunity and Code § 23-1502.” (Emphasis supplied). But this is not a sufficient attack, in that she did not raise the point in her pleadings. See Hazlehurst v. Southern Fruit Distributors, 46 Ga. App. 453 (1) (167 SE 898). One who calls in question the constitutionality of a law must in his pleadings distinctly and clearly point out in what respect the law is violative of the Constitution. Laffitte v. Burke, 113 Ga. 1000 (39 SE 433); *792Scott v. State, 187 Ga. 702 (4) (2 SE2d 65). An attack by brief is not the proper way to attack the constitutionality of a statute. Accordingly, the motion for rehearing is denied.

Rehearing denied.